Title: John Adams to Fizeaux, Grand & Co., 4 May 1784
From: Adams, John
To: Fizeaux, Grand & Co.


        
          Gentlemen
          The Hague May 4, 1784
        
        I have received repeated Letters from Mr. Barclay, who is settling American Accounts, requiring me to produce the Bills of Exchange which were accepted by me, and paid by you in Amsterdam in behalf of Mr Grand at Paris, or of Dr. Franklin
        If you are willing to deliver them to me, I will come to Amsterdam to receive them, and will take them with me to Paris. But I will not dissemble to you, that I think them your Vouchers, and that you should have them to produce to Mr. Barclay, or at least that Mr. Grand of Paris or Dr. Franklin should have them to shew, in support of the Account of the Money expended in the Payment of them. I should be obliged to you for an Answer, as speedily as may be convenient
        with much respect I have the honour to be / Gentlemen, your most obedient & most humble / servant &c.
      